In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Slobod, J.), entered June 15, 1989, which sustained the mother’s objections to an order of the same court (Mandell, H.E.), entered January 19, 1989, and increased the father’s child support obligations to $170 per week.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discre*542tion in determining that given the change in the parties’ circumstances since the execution of the separation agreement, that is, the increased needs of the growing children, the increased cost of living and the father’s substantially improved financial condition, the best interests of the children warranted an upward modification of the father’s child support obligations (see, Matter of Brescia v Fitts, 56 NY2d 132, 140-141; Matter of Masten v Masten, 150 AD2d 693; Matter of Bruhn v McCready, 138 AD2d 374, 376). Thompson, J. P., Brown, Kunzeman and Miller, JJ., concur.